Citation Nr: 1203534	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-17 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a delusional disorder (claimed as chronic body lice).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.  He also had subsequent service in the United States Army Reserves which included periods of active duty for training (ACDUTRA) from June 16, 1979 to June 30, 1979, from September 7, 1979 to September 9, 1979 and from February 29, 1980 to March 2, 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim of entitlement to service connection for chronic body lice.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

Additional evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

The Board subsequently remanded the Veteran's claim for further development in May 2009 and December 2010.  That development was completed, and the case was returned to the Board for appellate review.  

Characterization of the issue on appeal

The Veteran initially filed a claim of entitlement to service connection for "body lice," claiming that he continually suffered from intermittent infestations "two or three times a year since" a period of ACDUTRA at Fort Sam Houston, Texas.  See a June 2005 statement from the Veteran.  

The record is replete with instances of complaints of and treatment for lice infestations of the scalp and pubic area from VA and private clinicians, to include prescribed medications for lice and scabies.  See e.g., September 2004 and December 2004 private treatment records from M.A.K., D.O., and K.W., P.A. - C., as well as a December 2004 VA outpatient treatment record.  However, while nits were microscopically confirmed on two occasions, there have been no instances of live lice infestations.  The Veteran has variously been diagnosed with pruritis, not otherwise specified (NOS) and pediculosis by history.  See September 2004 and December 2004 private treatment records from M.A.K., D.O. and K.W., P.A. - C., respectively as well as VA outpatient treatment records dated in December 2004 and September 2005.  

In a September 2005 VA outpatient treatment record, a VA clinician noted the Veteran's past complaints of and treatment for chronic body lice infestations.  While there was no evidence of nits, eggshells or live lice at that time, the Veteran maintained that he was suffering from a lice infestation.  The VA clinician noted "If [the Veteran] presents with similar complaints in the future, a psychiatric workup should be considered of psychotic ideation."  See a September 2005 VA outpatient treatment record.  

The Veteran was provided a VA examination in connection with his claim for chronic body lice in December 2009, the report of which reflects the Veteran's consistent assertions that he has suffered from chronic body lice infestations since a period of ACDUTRA in the Army Reserves in the late 1970's.  Upon examination, the VA examiner found no signs of current or recent lice infestation, provided diagnoses of pruritis and parasite psychosis and suggested a psychiatric evaluation for the nature and etiology of any parasite psychosis which may be present.  See the December 2009 VA examination report.  

The Veteran was afforded a VA psychiatric examination in March 2010.  After a thorough review of the Veteran's VA claims file as well as an interview with and examination of the Veteran, the VA examiner provided a diagnosis of a moderate delusional disorder with a preoccupation with infestation of lice.  See the March 2010 VA examination report.  Moreover, in an April 2010 addendum, the examiner specifically stated that the Veteran's delusional disorder was a separate diagnosis which was wholly unrelated to his service-connected posttraumatic stress disorder (PTSD).  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim.  Id. at 5.

Moreover, since Clemons, the Court has held that a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis); DeLisio v. Shinseki 25 Vet.App. 45, 53 (Vet.App. 2011)

In light of the Court's holdings in Clemons, Brokowski and DeLisio and the evidence of record showing that the Veteran's continued complaints of chronic body lice are due to a psychiatric disorder rather than an actual lice infestation, the Board has recharacterized the issue on appeal as entitlement to service connection for a delusional disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holdings in Clemons, Brokowski and DeLisio.  Further, since the Board is granting the Veteran's claim to the fullest extent, the Veteran is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran suffers from a delusional disorder which had its onset during a period of ACDUTRA.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


CONCLUSION OF LAW

Service connection for a delusional disorder is warranted.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim of entitlement to service connection for a delusional disorder is being granted, there is no need to review whether VA's statutory duties to notify and assist, to include substantial compliance with the Board's prior remand instructions, are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Board observes that the Veteran's treatment records in connection with his service in the Army Reserves are unavailable for review.  See a June 2007 Formal Finding of Unavailability concerning the Veteran's Army Reserves treatment records.  The Veteran was notified of this in June 2007 an requested to submit any records he may have in his possession.  See a June 2007 letter to the Veteran from the RO.  

The Court has held that in cases where the Veteran's service records are unavailable, through no fault of the Veteran, as is the case here, there is a "heightened duty" to assist the Veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, as noted above, the Veteran's claim is being granted in full, and thus, the Board concludes that the Veteran is not prejudiced by the unavailability of his service treatment records.  See Bernard, supra.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

For the purposes of this case, periods of inactive duty for training (INACDUTRA) are not for consideration because service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(23), (24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty").  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist Veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  

Therefore, the Veteran is not entitled to a presumption of sound condition at entrance onto a period of active or inactive duty for training, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases, including psychoses (like a delusional disorder), which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, the application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) is not available in this appeal.  

Any individual who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA, and who is disabled from an injury incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA, shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  VA will determine whether such individual was so authorized or required to perform such duty and whether the individual was disabled from injury so incurred.  In making such determination, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for or ceased to perform such duty; the method of travel employed; the itinerary; the method in which the travel was performed; and the immediate cause of disability.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this subsection, the burden of proof shall be on the claimant.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e). 

In accordance with 38 U.S.C.A. § 106, VA has the authority to determine whether the Veteran was in active service, including ACDUTRA or INACDUTRA, at the time a claimed injury occurred or disease had its onset.  VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the appellant's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203. "[O]nly official service department records can establish if and when an individual was serving on active duty, [ACDUTRA], or [INACDUTRA]." Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

Concerning element (1), evidence of the current disability, the Veteran has been diagnosed with a delusional disorder.  See the March 201 VA examination report and April 2010 addendum.  Accordingly, element (1) has been demonstrated.  

Regarding element (2), evidence of the in-service incurrence of a disease or injury, the Veteran has consistently asserted that he first experienced a lice infestation during a period of ACDUTRA in June 1979.  See e.g., the Veteran's statements dated in June 2005, January 2006, May 2006, November 2006 and July 2011 as well as September 2004 private treatment records from M.A.K., D.O. and K.W., PA - C., VA outpatient treatment records dated in December 2004, September 2005 and November 2005, and the March 2010 VA examination report and April 2010 addendum.  To the extent that these records reflect the Veteran's assertions of in-service lice infestations, it is now well established that information from a Veteran which is merely transcribed by a medical professional still amounts only to a statement from the Veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that an opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply information recorded by a medical examiner, unenhanced by any medical comment by that examiner, does not constitute competent medical evidence).  

However, since the issue on appeal has been recharacterized, the question for the Board is not whether the Veteran experienced a lice infestation during a period of ACDUTRA, but rather, whether he suffered from a delusional disorder with a preoccupation of a lice infestation (a disease) during a period of ACDUTRA.  In the present case, the Veteran has consistently asserted that he experienced an infestation of "crabs" or lice during a period of ACDUTRA.  He is competent to make assertions which he has experienced first-hand, and the Board has no reason to disbelieve the Veteran.  See Layno, Davidson and Cartwright, all supra.  As such, element (2) is demonstrated.  

Concerning element (3), evidence of a nexus between the claimed in-service disease or injury and the current disability, the VA examiner stated in the March 2010 VA examination report and April 2010 addendum that the Veteran's delusional disorder with preoccupation with lice infestations had its onset during the Veteran's service in the Army Reserves in San Antonio, Texas.  The examiner specifically opined that this disorder was wholly separate from the Veteran's service-connected PTSD, as it is a separate Axis I diagnosis with an individual precipitating factor.  Further, the VA examiner opined that the Veteran had suffered from a delusional disorder since his service in the Army Reserves in the "late 1970's," and the Board observes that the Veteran does have periods of ACDUTRA corresponding to the reported date of onset.  See the March 2010 VA examination report and the April 2010 addendum.  There is no nexus evidence which is contrary to the VA examiner's opinion.  

Based on the foregoing, the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's delusional disorder had its onset during a period of ACDUTRA.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's delusional disorder has its onset during a period of ACDUTRA.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a delusional disorder is warranted.  


ORDER

Entitlement to service connection for a delusional disorder is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


